Citation Nr: 1800129	
Decision Date: 01/03/18    Archive Date: 01/19/18

DOCKET NO.  16-23 113	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim for compensation under 38 U.S.C. 1151 for bilateral total hip replacements for osteonecrosis, and, if so, whether service connection is warranted.

2. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a bilateral knee disability, and, if so, whether service connection is warranted.

3. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for a left hip osteoarthritis (claimed as osteonecrosis), and, if so, whether service connection is warranted.

4. Whether new and material evidence has been received to reopen a claim for entitlement to service connection for adrenal insufficiency, previously diagnosed as Addison's disease, and, if so, whether service connection is warranted.

5. Entitlement to service connection for right hip osteoarthritis (claimed as osteonecrosis).

6. Entitlement to service connection for diabetes mellitus.

7. Entitlement to service connection for hypertension.

8. Entitlement to service connection for a thoracolumbar spine disability.

9. Entitlement to automobile and adaptive equipment or for adaptive equipment only.

10. Entitlement to special monthly compensation for based on the regular need for aid and attendance of another or housebound status.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Parsons, Associate Counsel


FINDINGS OF FACT

1. In a June 2010 rating decision, entitlement to compensation under 38 U.S.C. 1151 for bilateral total hip replacements for osteonecrosis was denied.  The Veteran did not perfect an appeal from this denial, nor was new and material evidence submitted within one year.

2. In an August 2004 rating decision, entitlement to service connection for a bilateral knee disability was denied.  The Veteran did not perfect an appeal from this denial, nor was new and material evidence submitted within one year.

3. In a December 1995 rating decision, entitlement to service connection for a left hip disability was denied.  The Veteran did not perfect an appeal from this denial, nor was new and material evidence submitted within one year.

4. In a March 2007 rating decision, entitlement to service connection for adrenal insufficiency, previously diagnosed as Addison's disease, was denied.  The Veteran did not perfect an appeal from this denial, nor was new and material evidence submitted within one year.

5. Evidence received since the June 2010, August 2004, and December 1995 rating decisions is neither cumulative nor redundant, and raises a reasonable possibility of substantiating the Veteran's claims for entitlement to compensation under 38 U.S.C. 1151 for bilateral total hip replacements for osteonecrosis and service connection claims for a bilateral knee disability and left hip disability.

6. Evidence received since the March 2007 rating decision is cumulative of evidence previously considered and fails to raise a reasonable possibility of substantiating the claim of entitlement to service connection for adrenal insufficiency, previously diagnosed as Addison's disease.

7. The Veteran's thoracolumbar spine disability is not etiologically related to an in-service injury, event, or disease.

8. The Veteran's hypertension is not etiologically related to an in-service injury, event or disease.


CONCLUSIONS OF LAW

1. The June 2010, August 2004, December 1995, and March 2007 rating decisions are final.  38 U.S.C. § 7105(c) (2012); 38 C.F.R. §§ 3.104, 3.156, 20.302 (2017).

2. Evidence received since the June 2010, October 2004, and December 1995 rating decisions is new and material to the issues of entitlement to compensation under 38 U.S.C. 1151 for bilateral total hip replacements for osteonecrosis and entitlement to service connection for a bilateral knee disability and left hip disability; therefore, these claims are reopened.  38 U.S.C. § 5108 (2012); 38 C.F.R. § 3.156(a) (2017).

3. Evidence received since the March 2007 rating decision is not new and material to the issue of entitlement to service connection for adrenal insufficiency, previously diagnosed as Addison's disease, and the claim is not reopened.  38 U.S.C. § 5108 (West 2012); 38 C.F.R. § 3.156(a) (2017).

4. The criteria for service connection for a thoracolumbar spine disability have not been met.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2017).

5. The criteria for service connection for hypertension have not been met.  38 U.S.C. §§ 1101, 1112, 1113, 1131, 1137, 1154, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.309 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran served on active duty from July 1978 through February 1982 and April 1985 through March 1988.  His DD 214 also indicates that he had approximately two years and two months of inactive duty service.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2014 rating decision issued by a Department of Veterans Affairs (VA) Regional Office (RO).

The Board notes that when a veteran makes a claim, he is seeing service connection for symptoms regardless of how those symptoms are diagnosed or labeled.  As such, the Board has recharacterized the issue of entitlement to service connection for Addison's disease as entitlement to service connection for adrenal insufficiency, previously diagnosed as Addison's disease.  See Clemons v. Shinseki, 21 Vet. App. 1 (2009).

On his substantive appeal, the Veteran indicated he would like a hearing before a Veterans Law Judge.  However, in a September 2017 statement, he withdrew his request for a hearing.  38 C.F.R. § 20.204.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).

The issues of entitlement to compensation under 38 U.S.C. 1151 for bilateral total hip replacements for osteonecrosis, entitlement to service connection for a bilateral knee disability, entitlement to service connection for a left hip disability, entitlement to service connection for a right hip disability, entitlement to service connection for diabetes mellitus, entitlement to automobile and adaptive equipment or for adaptive equipment only, and entitlement to special monthly compensation based on the regular need for aid and attendance of another or housebound status are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

The Veteran has not raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).  Thus, the Board need not discuss any potential issues in this regard.

The Board acknowledges that the Veteran has not been afforded a VA medical examination with respect to his claim for entitlement to service connection for hypertension.  However, the Board finds that a VA examination is not necessary in order to render a decision.  The VA Secretary must provide a VA medical examination when there is: (1) competent evidence of a current disability or persistent or recurrent symptoms of a disability, and (2) evidence establishing that an event, injury, or disease occurred in service or establishing certain diseases manifesting during an applicable presumptive period for which the claimant qualifies, and (3) an indication that the disability or persistent or recurrent symptoms of a disability may be associated with service or with another service-connected disability, but (4) insufficient competent medical evidence on file for the Secretary to make a decision on the claim.  McClendon v. Nicholson, 20 Vet App. 79, 81 (2006).

Here, as will be discussed below, there is no evidence that the Veteran's hypertension is etiologically related to his active duty service.  Accordingly, a VA opinion is not necessary with respect to this claim.

The Board notes significant evidence has been received following the last Statement of the Case.  However, since his substantive appeal was received after February 2013, it is presumed that he waives RO consideration of the evidence unless he indicates otherwise.  The Veteran has not indicated he does not wish to waive RO jurisdiction.  Waiver is presumed and the Board can proceed without prejudice.

I. New and Material Evidence

In order to establish jurisdiction over the issues of entitlement to compensation under Section 1151 for bilateral total hip replacements for osteonecrosis and entitlement to service connection for a bilateral knee disability and a left hip disability, the Board must first consider whether new and material evidence has been received to reopen the claims.  38 U.S.C. § 5108 (2012).  The Board must proceed in this fashion regardless of the RO's actions.  See Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) and VAOPGCPREC 05-92.

Compensation Under 38 U.S.C. § 1151

The Veteran seeks to reopen his claim for entitlement to compensation under Section 1151 for bilateral total hip replacements for osteonecrosis.  This claim was previously denied in a rating decision dated June 2010.  The Veteran did not perfect an appeal as to this rating decision, nor did he submit new and material evidence within one year, therefore, the rating became final.

At the time of the June 2010 denial, the evidence of record consisted of the Veteran's service treatment records, extensive VA treatment records, and private treatment records.

One piece of evidence received since the June 2010 rating decision was a VA treatment record dated July 2012 noting the Veteran was likely misdiagnosed with Addison's disease.  The endocrinologist reviewed the Veteran's records and noted that tests conducted in 2006 were against a finding that the Veteran had Addison's disease.  Further, a report compiled by the Office of Inspector General (OIG) dated August 2016 found that in early 2004, the Veteran experienced symptoms consistent with adrenal insufficiency, but an ACTH simulation test done was not completed, and the results from a plasmacortisol test were unreliable because the Veteran was already on steroid therapy.  The report also noted that several days later, a physician's assistant added Addison's disease to the Veteran's problem list instead of adrenal insufficiency, for unknown reasons.

As the July 2012 VA treatment record and the August 2016 OIG report relate to unestablished facts, namely identifying that the Veteran may have been misdiagnosed and subsequently treated with an excess of corticosteroids as a result of carelessness or negligence on the part of VA, the evidence is both new and material, and the claim must be reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010); 38 C.F.R. § 3.156(a).

Prior to adjudicating the claim on the merits, the Board finds additional development necessary, and the claim is the subject of the following REMAND.

Bilateral Knee Disability

The Veteran seeks to reopen his claim for entitlement to service connection for a bilateral knee disability.  This claim has been denied several times beginning in 1988.  The Board previously denied this claim in 1989.  The claim was last denied by the RO in August 2004.

The evidence of record at the time of the August 2004 denial consisted of the Veteran's service treatment records, VA treatment records, and private medical records.

In July 2008, the RO obtained the Veteran's entire military personnel file in connection with a separate claim.  Contained in his personnel file was a February 1989 appeal to change the character of his March 1988 discharge.  In support of his appeal, the Veteran submitted an undated letter from the Social Security Administration (SSA).  The letter referenced an October 1988 examination conducted by Martha Guyon, MD, an October 1988 examination conducted by Sidney Tiesenga, MD, and an August 1988 report of treatment from the Hampton VAMC and noted that x-rays of the Veteran's knees showed some mild arthritis.  Thus, the SSA letter relates to an unestablished fact, namely that the Veteran may have been diagnosed with bilateral arthritis of the knees within one year of separation from active duty, the evidence is both new and material and the claim must be reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010); 38 C.F.R. § 3.156(a).

Prior to adjudicating the claim on the merits, the Board finds additional development necessary, and the claim is the subject of the following REMAND.

Left Hip Disability

The Veteran seeks to reopen his claim for entitlement to service connection for a left hip disability.  This claim was previously denied in a rating decision dated December 1995.  The Veteran did not perfect an appeal as to this rating decision, nor did he submit new and material evidence within one year, therefore, the rating became final.

At the time of the December 1995 rating decision, the evidence on file consisted of the Veteran's service treatment records and a May 1988 VA examination.

Evidence received since the December 1995 denial includes extensive VA medical records noting that the Veteran's bilateral hip osteonecrosis is due to excess use of steroids.  As noted above, there is evidence that the Veteran was misdiagnosed with Addison's disease, and subsequently treated with chronic steroids, possibly as a result of carelessness or negligence on the part of VA.  Thus, as the VA treatment records indicate there is a link between the Veteran's currently diagnosed left hip disability and his misdiagnosed adrenal insufficiency, the evidence is both new and material, and the claim must be reopened.  See Shade v. Shinseki, 24 Vet. App. 110 (2010); 38 C.F.R. § 3.156(a).

As the issue of entitlement to service connection for a left hip disability is inextricably intertwined with the issue of entitlement to compensation under Section 1151, the claim is the subject of the following REMAND.

Adrenal Insufficiency, Previously Diagnosed as Addison's Disease

The Veteran seeks to reopen his claim for entitlement to service connection for adrenal insufficiency, previously diagnosed as Addison's disease (adrenal insufficiency).  The RO previously denied this claim in August 2004 and March 2007.  The Veteran did not perfect an appeal as to either rating decision, nor did he submit new and material evidence within one year; therefore, the rating decision became final.

At the time of the March 2007 denial, the evidence of record included the Veteran's service treatment records, private treatment records, and VA treatment records.

The August 2004 rating decision considered whether the Veteran had symptoms of either Addison's disease or adrenal insufficiency during active duty.  As such, the above-discussed misdiagnosis of Addison's disease did not limit the RO's initial review of the Veteran's record.

No evidence has been submitted linking his currently diagnosed adrenal insufficiency to his active duty service.  Throughout the Veteran's extensive treatment for adrenal insufficiency and Addison's disease, none of his doctors have linked his adrenal insufficiency to his active duty service.  As the Veteran points out in connection with his other claims, Addison's disease has been ruled out, so there can be no claim for that condition.  Without any evidence suggesting his adrenal insufficiency is somehow related to service, the claim cannot be reopened at this time, and the underlying claim of service connection cannot be touched.  It must be noted that his 1151 claims do not include any argument that VA's carelessness, negligence, etc., caused his adrenal insufficiency, but rather that the treatment for the misdiagnosis of Addison's disease led to other conditions.  He had raised a separate 1151 claim for adrenal insufficiency, but withdrew that claim in 2016.

II. Service Connection

Service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service; and (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).

In addition, certain chronic diseases, such as arthritis and hypertension, may be presumed to have been incurred during service if they become manifested to a compensable degree within one year of separation from active duty.  38 U.S.C. §§ 1101, 1112, 1113, 1137 (2012); 38 C.F.R. §§ 3.307(a)(3), 3.309(a) (2017).

Moreover, certain chronic diseases, such as arthritis and hypertension, may be presumed to have been incurred during service if they are established by way of continuity of symptomatology under 38 C.F.R. § 3.303(b).  Continuity of symptomatology may be shown by demonstrating "(1) that a condition was 'noted' during service or any applicable presumption period; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007); Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007) (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board.").  However, the theory of continuity of symptomatology can be used only in cases involving those conditions explicitly recognized as chronic in 38 C.F.R. § 3.309(a), such as arthritis.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Thoracolumbar Spine Disability

The Veteran claims his currently diagnosed thoracolumbar spine disability is etiologically related to his active duty service.

Service treatment records indicate that he was treated for back pain in February 1980 and a back strain in October 1981.  However, his March 1985 enlistment examination for his second period of service noted no back or other musculoskeletal issues.  The Veteran also did not report any back pain on his January 1988 separation examination.

A June 1992 VA treatment record noted that x-rays conducted in January 1992, including sacroiliac views to look for ankylosing spondylitis, were negative.  A VA treatment record dated September 1992 noted x-rays taken of the Veteran's spine were normal.  X-rays taken of the Veteran's lumbar spine and sacroiliac joint in October 1992 were also normal.  In October 1992, the Veteran was diagnosed with pseudoarthrosis of the lumbar area.  In February 2004 a CT scan report noted the presence of slight lower lumbar spine degenerative changes.

Initially, the Board notes that the Veteran was not diagnosed with degenerative arthritis of the lumbar spine until February 2004.  Therefore, the record does not reflect that the Veteran was diagnosed with arthritis of the thoracolumbar spine to a compensable degree within one year of separation from active duty.  There is also no evidence showing manifestations of arthritis during or within the first year after service.  Thus, the presumptive service connection provision of 38 C.F.R. §§ 3.307(a)(3) and 3.309(a) for chronic disabilities are not applicable.

The Veteran was afforded a VA examination in May 2014.  After a full review of the Veteran's claims file, the examiner opined it was less likely than not that his thoracolumbar spine arthritis was due to his active duty service because he experienced two isolated, non-disabling, non-recurring muscular back strains, which were unrelated to his current spine conditions and had no causative relationship to the development of arthritis decades later.  The Board finds the May 2014 VA examination to be of great probative value because the examiner reviewed the Veteran's entire claims file, including his in-service reports of back pain, and opined that acute muscular back strains would not lead to his current diagnosis of arthritis.

While the Board recognizes the Veteran's assertions that his thoracolumbar spine disability is related to service and is competent to testify as to events that occurred in military service, the Veteran is not competent to conclude that any condition he has now is connected to his service.  Although lay persons are competent to provide opinions on some medical issues, the specific disabilities in this case, musculoskeletal issues, fall outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  Musculoskeletal issues require specialized training and medical diagnostic testing for a determination as to diagnosis, and they are not susceptible of lay opinions on etiology.  There are many different possible musculoskeletal issues, and a layperson is not competent to diagnose among them or to provide an etiology.  Therefore, the Board finds that the Veteran's statements of record cannot be accepted as competent evidence sufficient to establish service connection for his disabilities.

In light of the foregoing, the Board finds that service connection for a thoracolumbar spine disability is not warranted.

The elements for service connection for a thoracolumbar spine disability have not been met.  Accordingly, service connection for the claimed disability is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against this claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53.


Hypertension

The Veteran asserts that his currently diagnosed hypertension is etiologically related to his active duty service.

Service treatment records are silent for any complaints of, or treatment for, hypertension.  His January 1988 separation examination noted his systolic pressure was 110 and his diastolic pressure was 68.

Similarly, the Veteran's VA and private treatment records do not contain a diagnosis of hypertension until December 2004, and hypertension does not consistently appear in his medical records until after 2008.  See VA treatment records dated April 2007 and June 2008 (noting history of hypertension); see also VA treatment records dated September 2008 and October 2008 (noting no history of hypertension).

Initially, the Board notes that the Veteran was not diagnosed with hypertension until December 2004, at the earliest.  Therefore, the record does not reflect that the Veteran was diagnosed with hypertension to a compensable degree within one year of separation from active duty.  There is also no evidence showing manifestations of hypertension during or within the first year after service.  Thus, the presumptive service connection provision of 38 C.F.R. §§ 3.307(a)(3) and 3.309(a) for chronic disabilities are not applicable.

None of the Veteran's VA or private physicians have linked his hypertension to his active duty service.  Further, the Veteran himself has not provided any statements indicating why he believes his hypertension was incurred in, caused by, or otherwise related to active duty.

There is simply no evidence of record to show the Veteran's hypertension is etiologically linked to his active duty service.

The elements for service connection for hypertension have not been met.  Accordingly, service connection for the claimed disability is not warranted.  In reaching this conclusion, the Board has considered the applicability of the benefit-of-the-doubt doctrine.  However, as the preponderance of the evidence is against this claim, that doctrine is not applicable.  See 38 U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53.


ORDER

New and material evidence has been received to reopen a claim of entitlement to compensation under 38 U.S.C. 1151 for bilateral total hip replacements for osteonecrosis.  The appeal is granted to this extent only.

New and material evidence has been received to reopen a claim for entitlement to service connection for a bilateral knee disability.  The appeal is granted to this extent only.

New and material evidence has been received to reopen a claim for entitlement to service connection for a left hip disability.  The appeal is granted to this extent only.

New and material evidence has not been received to reopen a claim for entitlement to service connection for Addison's disease.  The appeal is denied.

Entitlement to service connection for a thoracolumbar spine disability is denied.

Entitlement to service connection for hypertension is denied.


REMAND

The Veteran's military personnel file, which was obtained in July 2008, contained an undated letter from SSA that referenced medical records including an October 1988 examination conducted by Martha Guyon, MD, an October 1988 examination conducted by Sidney Tiesenga, MD, and an August 1988 report of treatment from the Hampton VAMC and noted that x-rays of the Veteran's knees showed some mild arthritis.  However, x-rays conducted in June 1992 showed no gross abnormalities of the knees and x-rays from 1994 showed the Veteran's knees were normal.  As such, there is conflicting evidence regarding when the Veteran was diagnosed with arthritis.  The medical records referenced in the undated SSA letter are not part of the Veteran's claims file.  On remand, the RO should obtain the October 1988 examinations from SSA and the August 1988 VA medical record from the Hampton VAMC.

The Veteran contends he was misdiagnosed with Addison's disease and developed bilateral osteonecrosis of the hips as a result of the long-term corticosteroids used to treat the misdiagnosed chronic condition.  The record indicates the misdiagnosis of Addison's disease, however, there is conflicting evidence as to whether the misdiagnosis was a result of carelessness, negligence, lack of proper skill, error in judgment, or other similar instance of fault, and whether the Veteran suffered additional disability as a result of that misdiagnosis.  In 2004, when the diagnosis of Addison's disease was entered into the Veteran's medical history without a diagnosis confirmed by diagnostic testing, he was experiencing adrenal insufficiency.  Corticosteroids are used to treat acute instances of adrenal insufficiency, but the steroids are not prescribed on a chronic basis as is the case for treatment of Addison's disease.  The Board finds that a VA medical opinion is required to determine whether the Veteran's near decade-long use of corticosteroids as a result of misdiagnosed Addison's disease led to his development of bilateral osteonecrosis of the hips.

The Veteran indicated in 2017 correspondence that he had filed a Federal Tort Claims Act suit in 2013 based on these issues, and that VA's General Counsel had concluded no fault was shown on the part of VA.  These records must be obtained.

The Board notes that a claim for entitlement to compensation under 38 U.S.C. 1151 for diabetes as a result of long-term steroid use due to a misdiagnosis of Addison's disease is not on appeal.  However, a claim for service connection for diabetes is on appeal and the Veteran has claimed his diabetes is secondary to the ongoing steroid use.  Further, an October 2013 VA treatment record noted that his diabetes is likely secondary to steroid use.  As a claim encompasses all theories of entitlement, the claim for service connection for diabetes mellitus is inextricably intertwined with his claim for entitlement to compensation under 38 U.S.C. 1151 for bilateral total hip replacements for osteonecrosis.

Additionally, the claims for service connection for left and right hip disabilities, entitlement to automobile and adaptive equipment or for adaptive equipment only, and entitlement to special monthly compensation for the need of regular aid and attendance of another or housebound status are inextricably intertwined with the claim for entitlement to compensation under 38 U.S.C. 1151 for bilateral total hip replacements for osteonecrosis.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. Obtain and associate with the record all the Veteran's outpatient records from the Atlanta VAMC from December 2016 to the present.

2. The RO should obtain records reflecting any VA medical treatment provided by the Hampton VAMC and all related clinics in 1988.  Since earliest records would be paper records, searches should be made of any archived or retired records, with documentation as to the results.

3. Ask VA's General Counsel for the records associated with the Veteran's Federal Tort Claims Act suit in 2013.

4. The RO should obtain any records from SSA regarding his 1988 claim for disability benefits, to include the October 1988 medical examinations conducted by Martha Guyon, MD, and Sidney Tiesenga, MD.  All efforts to obtain SSA records should be fully documented, and a negative response must be provided if the records are not available.

5. ONLY AFTER OBTAINING ANY AVAILABLE TORT FILE FROM GENERAL COUNSEL, then, forward the claims file to an appropriate VA medical provider for an opinion on the Veteran's 1151 claim.  The claims file, including this remand, must be made available to the examiner.  The examiner's attention is also drawn to the 2016 report from VA's Office of Inspector General.

After review of the claims file, the examiner should respond to the following questions:

a. Was the 2004 misdiagnosis of Addison's disease a result of carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on the part of VA?

b. If the answer is yes, then was that carelessness, negligence, lack of proper skill, error in judgment, or similar instance of fault on VA's part a proximate cause of any of his additional disabilities?  To establish proximate cause, it must be shown that the hospital care or medical  treatment caused the Veteran's additional disabilities; and that (i) VA failed to exercise the degree of care that would be expected of a reasonable health care provider; or (ii) VA furnished the hospital care or medical or surgical treatment without the Veteran's informed consent.

6. Then, readjudicate the claims.  If the benefits sought on appeal are not granted, the Veteran and his representative should be provided a supplemental statement of the case and an appropriate time period for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (2012).


______________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


